       Case 2:19-cv-05094-NJB-JVM Document 12 Filed 06/17/19 Page 1 of 5



                         FORM TO BE USED BY A PRISONER IN FILING A COMPLAIN
                                UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983




                               UNITED STATES DISTRICT COURT                     FILED      JUN 17 2019
                               EASTERN DISTRICT OF LOUISIANA

                                                                                        WILLIAM W. BLEVINS
                                                                                             CLERK

     CHRISTOPHER MEYERS #169590                                      CIVIL ACTION
                   Plaintiff
                                                                     NO.: 19-5094
     VERSUS
                                                                     SECTION: "G"(l)
     AGENT DEVIN DOMINIC
     725 MAPLE AVENUE
     HARVEY, LA 70058
                   Defendant




                                             COMPLAINT



I.      Previous Lawsuits


        A.    Have you begun other lawsuits in state or federal court dealing with the same
              facts involved in this action or otherwise relating to your imprisonment?
              Yes ( ) No (X)

        B.    If your answer to A is yes, describe the lawsuit in the space below. (If there is
              more than one lawsuit, describe the additional lawsuits on another piece of paper,
              using the same outline.)

              1.        Parties to the previous lawsuit
                        Plaintiffs

                        Defendants

              2.        Court (if federal court, name of district court; if state court, name the
                        parish.)
              3.        Docket Number

              4.        Name of judge to whom ease was assigned                TENDERED FOR FILING


                                                                                        JUN 17 201901^
                                                     1
                                                                                  U.S. DISTRICT COURT
                                                         •-".cess.              Eastern District of Louisiana
                                                   JloKtd.                               Deputy Clerk
                                                     ^^CtRmDep-
                                                    _ Doc. No..
Case 2:19-cv-05094-NJB-JVM Document 12 Filed 06/17/19 Page 2 of 5
Case 2:19-cv-05094-NJB-JVM Document 12 Filed 06/17/19 Page 3 of 5
Case 2:19-cv-05094-NJB-JVM Document 12 Filed 06/17/19 Page 4 of 5
Case 2:19-cv-05094-NJB-JVM Document 12 Filed 06/17/19 Page 5 of 5
